Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 1 of 11 PAGEID #: 1627



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Sonia K. Helmick,

                Plaintiff,

      v.                                      Case No. 2:20-cv-518

Commissioner of
Social Security,

                Defendant.

                                 OPINION AND ORDER
      Plaintiff Sonia K. Helmick brings this action under 42 U.S.C.
§405(g) for review of the final decision of the Commissioner of
Social Security (“Commissioner”) denying her applications for a
period     of    disability,     disability     insurance,   and   supplemental
security income.         Plaintiff’s request for benefits was originally
denied on November 1, 2017, but the Appeals Counsel vacated that
decision and remanded the case to the administrative law judge
(“ALJ”) for further consideration of the opinion of plaintiff’s
therapist.        The ALJ held another hearing, at which a vocational
expert and Michael Lace, Psy.D., a medical expert, testified.                The
ALJ issued a new decision on December 12, 2018.              The ALJ found that
plaintiff        has    severe    impairments     consisting    female    stress
incontinence,          morbid    obesity,     depression,    anxiety,    bipolar
disorder,        obsessive       compulsive     disorder,    and    unspecified
personality disorder. PAGEID 40. The ALJ concluded that plaintiff
has the residual functional capacity (“RFC”) to perform light work,
      except occasional contact with supervisors, coworkers,
      and the public; duties are performed without close
      teamwork, tandem work, or over the shoulder supervision;
      duties would not include conflict resolution or
      evaluating or persuading anyone; can perform routine
      tasks with no more than occasional changes; no travel or
Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 2 of 11 PAGEID #: 1628



      commercial driving; duties would not be at a production
      rate pace, such as assembly line work.

PAGEID 45. After considering the testimony of a vocational expert,
the ALJ concluded that there are a significant number of jobs which
plaintiff could perform, and that she is not disabled.                PAGEID 61-
62.
      This matter is now before the court for consideration of
plaintiff’s September 18, 2020, objections to the September 4,
2020,    report     and    recommendation      of        the   magistrate   judge
recommending that the decision of the Commissioner be affirmed.
The Commissioner has filed a response to the objections.
I. Standard of Review
      If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations       to   which    objection       is     made.”     28    U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                   Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                     28
U.S.C. § 636(b)(1).
      The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”                 Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); 42 U.S.C.
§ 405(g).      “Substantial evidence exists when ‘a reasonable mind
could accept the evidence as adequate to support a conclusion [and]
... presupposes that there is a zone of choice within which the
decision-makers can go either way, without interference by the

                                        2
Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 3 of 11 PAGEID #: 1629



courts.’”      Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th
Cir. 2009)(internal citation omitted).                 A reviewing court will
affirm the Commissioner’s decision if it is based on substantial
evidence, even if substantial evidence would also have supported
the opposite conclusion. Gayheart v. Comm’r of Soc. Sec., 710 F.3d
365,    376   (6th   Cir.    2013).         However,    “‘a   decision   of   the
Commissioner will not be upheld where the [Commissioner] fails to
follow its own regulations and where that error prejudices a
claimant on the merits or deprives the claimant of a substantial
right.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th
Cir. 2009) (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746
(6th Cir. 2007)).
II. Plaintiff’s Objections
       Plaintiff objects to the recommendation of the magistrate
judge that the decision of the Commissioner should be affirmed. In
her statement of errors, plaintiff argued that her mental RFC was
not supported by substantial evidence because some mental health
experts attributed to her a higher level of restrictions than those
the ALJ incorporated in the RFC.            Noting plaintiff’s disagreement
with the weight the ALJ assigned to the opinions of the mental
health experts, the magistrate judge reviewed the ALJ’s discussion
of the expert opinions.        The magistrate judge also found that the
ALJ’s conclusions concerning plaintiff’s RFC were supported by
substantial evidence.        The court agrees with the analysis of the
magistrate judge.
       “Substantial evidence exists when ‘a reasonable mind could
accept the evidence as adequate to support a conclusion [and] ...
presupposes that there is a zone of choice within which the


                                        3
Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 4 of 11 PAGEID #: 1630



decision-makers can go either way, without interference by the
courts.’”      Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th
Cir. 2009)(internal citation omitted).             A decision supported by
substantial evidence is not subject to reversal, even if the
reviewing court might arrive at a different conclusion.               Mullen v.
Bowen, 800 F.2d 535, 545 (6th Cir. 1986).             The ALJ, not a medical
expert, ultimately determines the claimant’s RFC.                  Coldiron v.
Comm’r of Soc. Sec., 391 F.App’x 435, 439 (6th Cir. 2010); 20
C.F.R. §§404.1527(e)(2) and 404.1546(c). An ALJ’s decision to give
some weight to medical opinion evidence does not require the ALJ to
incorporate every restriction proposed by that medical source.
Salisbury v. Comm’r of Soc. Sec., No. 5:11-CV-2277, 2013 WL 427733,
*7 (N.D. Ohio Feb. 1, 2013).
      In discussing the opinion evidence, the ALJ first addressed
the findings of Judith Schwartzman, Psy.D. and Joseph Edwards,
Ph.D, state agency consultants.             PAGEID 56-57.     The ALJ was not
obligated to give “good reasons” for the weight assigned to the
opinions of these non-treating consultants. Ealy, 594 F.3d at 514;
Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007).
The ALJ thoroughly summarized the limitations proposed by these
experts, including limiting plaintiff to one-to-two-step tasks or
three-to-four-step tasks with intermittent supervision, providing
occasional flexibility in the work schedule and taking breaks,
providing advance notice of major changes, and permitting plaintiff
to work alone or in a small group of co-workers, with only
infrequent, brief and superficial interaction with co-workers.
PAGEID 56-57.      The ALJ gave these opinions little weight, noting
that the longitudinal record as a whole did not support limitations


                                        4
Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 5 of 11 PAGEID #: 1631



of   this   degree    and   that   plaintiff’s     frequent      mental   status
examinations were almost entirely within normal limits. PAGEID 57.
As the magistrate judge noted, the ALJ did adopt some of the
limitations      proposed     by   these    experts,      specifically,     that
plaintiff’s job duties should include only occasional contact with
coworkers, supervisors and the public, and that plaintiff’s work
routine could only have occasional changes.              Doc. 14, p. 24.
      The ALJ also discussed the opinions of Chandravan Patel, M.D.,
plaintiff’s      treating     psychiatrist,      and     David   Klein,    M.D.,
plaintiff’s internist.          Treating-source opinions must be given
“controlling weight” if: (1) the opinion “is well-supported by
medically      acceptable      clinical      and       laboratory   diagnostic
techniques”; and (2) the opinion “is not inconsistent with the
other substantial evidence in [the] case record.”                See 20 C.F.R.
§404.1527(c)(2); Soc. Sec. Rul. No. 96-2p, 1996 WL 374188 at *2-3
(Soc. Sec. Admin. July 2, 1996).            If the opinion of the treating
doctor does not meet these “controlling weight” criteria, this does
not mean that the opinion must be rejected; rather, it “may still
be entitled to deference and be adopted by the adjudicator.”                Soc.
Sec. Rul. No. 96-2p, 1996 WL 374188 at *1.                If the Commissioner
does not give a treating-source opinion controlling weight, then
the opinion is weighed based on factors such as the length,
frequency, nature, and extent of the treatment relationship, the
treating source’s area of specialty, and the degree to which the
opinion is consistent with the record as a whole and is supported
by relevant evidence. 20 C.F.R. §404.1527(c)(2)-(6); Gayheart, 710
F.3d at 376.      However, a formulaic discussion of these factors is
not required.     Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 551



                                        5
Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 6 of 11 PAGEID #: 1632



(6th Cir. 2010).
      The ALJ considered the mental status questionnaires completed
by Dr. Patel and gave them partial weight, noting that those
statements were consistent with plaintiff’s treatment records. The
ALJ also referred to Dr. Patel’s opinion in June of 2015 that
plaintiff’s tolerance to stress was poor, to which the ALJ assigned
little weight.        This medical source statement indicated that
plaintiff was afraid to leave the house and had anxiety and panic
attacks which significantly restricted her daily activities.                     The
ALJ noted that the “opinion here is fairly vague as he does not
really    provide    functional     limitations     and   mainly     just    lists
examination findings.”        PAGEID 57.     The ALJ gave adequate reasons
for the weight he assigned to Dr. Patel’s opinions.
      The   ALJ   considered     the   opinion     of   Dr.    Klein.       As   the
magistrate judge noted, Dr. Klein’s specialty is internal medicine.
Although Dr. Klein discussed plaintiff’s mental illness, he saw
plaintiff for other health issues such as regular check-ups, high
blood pressure and back pain.          Do. 14, p. 18.         In February, 2018,
Dr. Klein wrote a letter stating that plaintiff was “unable to
engage in gainful employment.”          Ex. 40F.    The ALJ properly noted,
at PAGEID 59, that the determination of disability is reserved
exclusively to the Commissioner.            See 20 C.F.R. §404.1527(d)(1);
Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2008).                     The ALJ
observed that the statement was vague and conclusory, that no basis
or explanation for this opinion was provided in the letter, that
Dr. Klein was not treating plaintiff for mental health issues, and
that there was nothing in his treatment records to support his
vague assertion. PAGEID 59. Courts have upheld the decision of an
ALJ to assign little weight to an opinion from a treating source

                                        6
Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 7 of 11 PAGEID #: 1633



where the physician provided little or no explanation for the
restrictions and cited no supporting objective medical evidence.
See Ellars v. Comm’r of Soc. Sec., 647 F. App’x 563, 567 (6th Cir.
2016);    Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 530 (6th Cir.
1997).      The ALJ further noted that Dr. Klein wrote this letter
after plaintiff made a request to a physician’s assistant in his
office for a letter stating that she could not work, even though
Dr. Klein did not see plaintiff on that occasion.                   PAGEID 59.
       The ALJ addressed the opinion of Amynda Rhodes, Psy.D., a
consultative       examiner.     Dr.     Rhodes      noted   that   plaintiff    had
difficulty responding to direct questions, but that she had no
significant problems learning work-related tasks or with learning
in school.         PAGEID 57.     Dr. Rhodes observed that plaintiff’s
performance on testing suggested problems with attention, focus and
task   persistence,      but    she    noted    no    cognitive     impairment    in
understanding or responding to supervisor feedback or relating to
coworkers.     PAGEID 58.      She concluded that plaintiff had a limited
cognitive ability to adapt to work pressures.                PAGEID 58.    The ALJ
appropriately assigned little weight to Dr. Rhodes’ opinion, noting
that   it    was    largely    based    on    plaintiff’s     own    self-reported
limitations during a single examination, and was not consistent
with the longitudinal record, which often showed unremarkable
mental status examinations.            PAGEID 58.
       The ALJ considered the opinion of Lorry Guthrie, LPCC-S,
plaintiff’s treating therapist.                Because Ms. Guthrie does not
qualify as an “acceptable medical source,” see Gayheart, 710 F.3d
at 478, the ALJ was not required to provide good reasons for the
weight given to her opinion under §404.1527(d)(2).                      Mulkey v.



                                          7
Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 8 of 11 PAGEID #: 1634



Comm’r of Soc. Sec., No. 1:10-cv-466, 2011 WL 4528485 at *6
(W.D.Mich. June 14, 2011), adopted 2011 WL 4528479 (W.D.Mich. Sept.
29,   2011).      Nonetheless,      the       ALJ   thoroughly    summarized     Ms.
Guthrie’s opinion, which included her observations that plaintiff
was seriously limited in several respects and would be absent from
work four or more days per month.              PAGEID 58-59.     The ALJ gave her
opinion little weight.        The ALJ concluded that her opinion was not
consistent with the record as a whole, and that plaintiff’s
presentation on examination and functioning, which included her
ability to take care of her young grandchild, did not support this
extreme degree of limitation.          PAGEID 59.
      Finally, the ALJ also discussed the opinion of Dr. Michael
Lace, Psy.D., who testified at the November, 2018, hearing after
reviewing      plaintiff’s    medical         records    and   listening   to    her
testimony.      PAGEID 57.     The ALJ noted Dr. Lace’s testimony that
plaintiff’s Global Assessment of Functioning (“ GAF”) scores, most
of her mental status examinations, and her overall presentations
were within normal limits.           PAGEID 57. Dr. Lace testified that
plaintiff had mild limitations in understanding, remembering, or
applying information, and moderate limitations in interacting with
others, in concentration, persistence or maintaining pace, and in
adapting or managing herself.                  Dr. Lace recommended limiting
plaintiff    to   brief,     superficial,       and     occasional    contact   with
coworkers, the general public and supervisors.                       Dr. Lace also
recommended limiting plaintiff to routine tasks with few if any
changes, with no travel or fast-paced production line work.
      The ALJ gave great weight to Dr. Lace’s opinion, noting that
his opinion was based on his area of expertise and on his review of
the longitudinal medical record, to which he provided detailed

                                          8
Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 9 of 11 PAGEID #: 1635



citations in support of his findings.             PAGEID 57.      See Swett v.
Comm’r of Soc. Sec., 886 F. Supp. 2d 656, 662 (S.D. Ohio 2012)(“A
medical expert’s opinion, based on a review of the complete case
record, can constitute substantial evidence.”) Furthermore, as the
magistrate judge noted, the ALJ obviously considered more than just
Dr. Lace’s opinion in devising plaintiff’s RFC, as the RFC was more
restrictive than Dr. Lace opined.           Doc. 14, p. 12.      Specifically,
the RFC also included the requirements that plaintiff have no
duties involving conflict resolution, evaluating or persuading
others.
      The ALJ did not limit his review of the record to the opinions
of the mental health experts in arriving at plaintiff’s RFC.                 The
ALJ’s 27-page decision includes a detailed summary of plaintiff’s
hearing testimony.       PAGEID 46.    The ALJ also described plaintiff’s
mental health treatment records at great length, see PAGEID 49-56,
which supports his statement that he formulated plaintiff’s RFC
“[a]fter careful consideration of the entire record[.]” PAGEID 45.
For example, the ALJ discussed Dr. Patel’s treatment notes from
2013 through 2016.        PAGEID 49-51.       The ALJ noted that although
plaintiff had been seeing Dr. Patel for twenty-three years, she
complained on multiple occasions in 2016 that Dr. Patel had been
“rude” to her when she planned to apply for disability and stated
that she wanted to switch doctors.               PAGEID 51, 59.        Although
plaintiff testified at the hearing that she stopped seeing Dr.
Patel because his office was an hour away, plaintiff also stated on
other occasions that Dr. Patel thought that she should work and
wanted her to go back to work, and that she was taking too many
Xanax.    PAGEID 59.    The ALJ concluded that the fact that Dr. Patel



                                        9
Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 10 of 11 PAGEID #: 1636



 thought plaintiff could work and was over-prescribed Xanax, that
 plaintiff shopped around for a different medical provider who would
 support her disability claim, and that she gave another explanation
 at the hearing for terminating her treatment with Dr. Patel
 undermined plaintiff’s allegations of disability.              PAGEID 59-60.
       In addition, the ALJ properly considered plaintiff’s daily
 activities in evaluating whether plaintiff is disabled.                  See 20
 C.F.R. §404.1529(c)(3)(i); Cruse v. Comm’r of Soc. Sec., 502 F.3d
 532, 543 (6th Cir. 2007).        The ALJ related that plaintiff’s daily
 activities     included    having    custody     of   and   caring    for    her
 granddaughter for three years, cleaning, cooking simple meals,
 doing laundry, managing her money, and taking her granddaughter to
 and from school. PAGEID 47. Plaintiff had a rental property which
 she managed.     PAGEID 60.
       The ALJ concluded that plaintiff had significant functioning
 which was inconsistent with her allegations of disability, and that
 those allegations were not entirely consistent with the evidence.
 PAGEID 59-60.     The ALJ noted plaintiff’s testimony that she could
 not work because she was caring for her young grandchild while her
 daughter was incarcerated, not because of medical issues.                PAGEID
 60. The ALJ concluded that plaintiff’s ability to take care of all
 of a young child’s needs contradicted her claim that she could
 barely take care of herself.        PAGEID 60.    The ALJ remarked that the
 fact that plaintiff had met and become engaged to her fiancé since
 the alleged onset date strongly contradicted her claims that she
 was so agoraphobic that she could barely leave the house and could
 not stand being around family members.           PAGEID 60.
       The ALJ’s determination of plaintiff’s RFC was based on the
 record as a whole, and it is supported by substantial evidence.

                                        10
Case: 2:20-cv-00518-JLG-CMV Doc #: 17 Filed: 01/04/21 Page: 11 of 11 PAGEID #: 1637



 The ALJ gave adequate reasons for the weight he assigned to the
 opinions of the medical experts and treatment providers, and
 substantial evidence supports his decisions in that regard.
 Plaintiff’s objections are not well taken.
 III. Conclusion
       For   the   reasons    stated    above,    the   court   overrules     the
 plaintiff’s objections (Doc. 15), and adopts and affirms the
 magistrate judge’s report and recommendation (Doc. 14).                      The
 decision of the Commissioner is affirmed, and the clerk is directed
 to enter final judgment in this case.


 Date: January 4, 2021                    s/James L. Graham
                                   James L. Graham
                                   United States District Judge




                                        11
